Matter of Miller (2021 NY Slip Op 04895)





Matter of Miller


2021 NY Slip Op 04895


Decided on August 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, TROUTMAN, AND WINSLOW, JJ. (Filed Aug. 5, 2021.)


&em;

[*1]MATTER OF MICHAEL R. MILLER, A SUSPENDED ATTORNEY, RESPONDENT. ATTORNEY GRIEVANCE COMMITTEE OF THE SEVENTH JUDICIAL DISTRICT, PETITIONER.

MEMORANDUM AND ORDER Order entered terminating suspension and reinstating respondent to the practice of law.